Phillips,
dissenting: The liability of the Atlantic & Birmingham Construction Co. to the petitioner arose from money advanced and constituted an indebtedness to it. We have heretofore pointed out in our decisions that the provision of the statute permitting the deduction of debts ascertained to be worthless is a specific provision removing losses from such a source from the provisions of statute providing generally for the deduction of losses. I am of the opinion that the deduction to which the petitioner is entitled is upon account of a worthless debt and that he is therefore not limited to the March- 1, 1913, value but may deduct the entire amount of the indebtedness. So far as the decision holds that the petitioner is an investor, rather than a creditor, and is limited to a deduction of the March 1, 1913, value of the bonds of the construction company, I can not agree that the result reached is correct.
Marquette and Trammell concur in the dissent.